Citation Nr: 1020310	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder for the period 
extending from August 28, 1991, to December 16, 2003, on 
appeal from an initial grant of service connection.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU) from the period extending from 
August 28, 1991, to December 16, 2003.  

3.  Entitlement to service connection for a personality 
disorder.

4.  Whether new and material evidence has been presented 
sufficient to reopen the claim for entitlement to service 
connection for traumatic brain injury (TBI), to include as a 
residual of an electrical shock and fall.  

5.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a left hip disorder.

6.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for left femoral artery damage.

7.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of radiation exposure, to 
include degenerative bone disease, degenerative disc disease 
of the lumbar segment of the spine, and a mental dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1970 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1994 and 
August 2004 by the Department of Veterans Affairs (VA) 
Appeals Management Center (AMC) in Washington, DC.  The VA 
Regional Office (RO) having jurisdiction over the appellant's 
claim is in Oakland, California.  

In the action of February 1994, the RO denied entitlement to 
a TDIU and also concluded that the appellant had not 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for TBI.  The 
appellant appealed that action.  The record indicates that in 
April 1996, the Board remanded these two issues (along with 
three others) to the RO for the purpose of obtaining 
additional information.  It is noted that the Board 
classified the new and material issue as one of service 
connection contrary to case law.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring the issue of whether any new 
and material evidence had been submitted to reopen the 
appellant's previously and finally denied claims).  That 
issue on appeal has been recharacterized as shown on the 
front page of this action.

The claim was returned to the Board which, in turn, developed 
the case further.  In October 2003, these two issues, along 
with the issue of entitlement to service connection for PTSD, 
were remanded by the Board for procedural action.  

Subsequently, the Appeals Management Center (AMC) granted 
service connection for PTSD.  This occurred in August 2004.  
The rating sheet prepared by the AMC does not indicate that 
any action was taken on the issues involving the TDIU or new 
and material evidence.  Per the claims folder, the appellant 
was notified of the AMC's action and he was asked as to 
whether he was satisfied with that action.  He responded 
positively and then stated that he would withdraw the 
remaining issues on appeal if it meant that the AMC/RO would 
not hinder the disbursement of funds, which was quite large, 
with respect to the granting of service connection for PTSD.  
See Military Order of the Purple Heart of USA v. Secretary of 
Veterans Affairs, 580 F. 3d. 1293 (C.A. Fed. 2009).  Shortly 
thereafter, the appellant wrote to RO and stated that he was 
accepting the grant of service connection but he was not 
withdrawing his appeal with respect to the other two issues.  
Hence, those two issues remain before the Board on appeal 
even though they have not been noted on subsequent actions by 
the Board (see below).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge (VLJ) in June 2008.  A transcript of that hearing 
was prepared and has been included in the claims folder for 
review.  This was the second hearing that the appellant has 
had in conjunction with the issues that are now before the 
Board.  The first hearing occurred in March 1994 and a 
transcript of that hearing is of record.  The VLJ (then known 
as a Board Member) who conducted that hearing was no longer 
with the Board and the appellant was notified of such.  This 
occurred prior to the issuance of the Board Decision/Remand 
of April 1996.  At that time, the appellant opted to proceed 
with his appeal without another hearing.  

Following the June 2008 hearing, the Board remanded the case 
for additional development of evidence.  This occurred in 
November 2008.  The appellate issues at that time were 
entitlement to an initial rating higher than 30 percent 
disabling for post-traumatic stress disorder for the period 
from August 28, 1991, through December 16, 2003, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities during 
the period between August 28, 1991, and December 16, 2003.

While the case was in remand status, the appellant perfected 
appeals of several additional issues, which included the 
following:

Entitlement to service connection for a 
personality disorder.

Whether new and material evidence has 
been presented to reopen a claim for 
service connection for a left hip 
disorder.

Whether new and material evidence has 
been presented to reopen a claim for 
service connection for left femoral 
artery damage.

Whether new and material evidence has 
been presented to reopen a claim for 
service connection for residuals of 
radiation exposure, to include 
degenerative bone disease, degenerative 
disc disease of the lumbar spine, and 
mental dysfunction.

In March 2009, the Board referred the case to a VA medical 
expert for the purpose of obtaining a medical opinion.  Such 
a medical opinion was prepared and forwarded to the Board in 
June 2009.  The claim was then remanded again to the AMC so 
that the appellant would have an opportunity to provide 
additional argument with respect to his claim.  Such a remand 
was issued in August 2009.  The claim has since been returned 
to the Board for review.  

The issues involving the TDIU, the left hip, the left femoral 
artery damage, the residuals of exposure to radiation 
exposure, and TBI are addressed in the REMAND portion of the 
decision below and these issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for traumatic brain injury (an injury 
to the skull) was denied by the RO in a September 1990 rating 
decision on the basis that the medical evidence did not show 
that the appellant had suffered from an injury to the skull 
while he was in service.  

2.  The evidence received subsequent to the September 1990 
RO's decision includes testimony before the Board, VA rating 
decisions, VA medical treatment records, and written 
assertions made by the appellant.  This evidence is not 
duplicative or cumulative, and is so significant that it must 
be considered in order to decide fairly the merits of the 
appellant's claim.  

3.  The appellant has been diagnosed as suffering from a 
personality disorder.  Such a condition was not diagnosed 
until many years after the appellant was released from active 
duty.  

4.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.

5.  From August 1991 to December 2003, the appellant's PTSD 
has been manifested by depression, occasional sleeplessness, 
irritability, and his symptoms have been classified as mild 
to moderate in severity.  These same symptoms and 
manifestations have not impaired his ability to maintain 
gainful, meaningful employment.  


CONCLUSIONS OF LAW

1.  The September 1990 RO's decision denying entitlement to 
service connection for traumatic brain injury, to include as 
a result of an electrical shock and fall, is final.  38 
U.S.C. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for traumatic 
brain injury, to include as a result of an electrical shock 
and fall, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2009).

3.  A personality disorder is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 3.303(c) (2009), Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period extending from August 28, 1991, to 
December 16, 2003, on appeal from an initial grant of service 
connection, have been not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.130, Diagnostic Code 9400 (1996) and (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before proceeding with an analysis of the merits of the 
claim, the Board must examine whether the requirements under 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant was provided with this notice in a 
letter issued in April 2007.  

The Board further observes that prior to this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) service member's status; 2) existence 
of a disability; (3) a connection between the appellant's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The appellant was provided 
with this notice information in the letter that was provided 
to him in April 2007.  He was also given a specific Dingess-
type letter in November 2007 and that letter is contained in 
the claims folder.  

It is further noted that the Court has also issued a decision 
that had held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  This specific notice was 
not provided to the appellant.  However, to the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant proceeding with the issue 
involving TBI given the favorable nature of the Board's 
decision with regard to the issue of reopening his claim 
based on the submission of new and material evidence.  

Nevertheless, if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error 
has been overcome in this case by the following:  (1) based 
on the communications sent to the claimant over the course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

With respect to claims involving service connection, the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  However, in this instance, because a 
personality disorder is not a disability for which service 
connection may be granted, the precepts of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) are not for application.  

Also, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  As noted in the Introduction, the appellant did avail 
himself to this opportunity and copies of the transcripts of 
those hearings are of record.  Additionally, the appellant 
was given notice that the VA would help him obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered numerous documents and statements in support of 
his claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and the VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2009).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2009)).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving TBI was not received 
prior to that date, those regulatory provisions do not apply.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108 (West 1991); Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 
Vet. App. 140 (1990).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In September 1990, the RO denied entitlement to service 
connection for the residuals of an injury to the skull (TBI).  
The RO found that since there was no evidence in the 
appellant's service medical treatment records of said injury, 
service connection could not be granted.  When the RO made 
that determination, it had before it the appellant's 
application for benefits and his service medical records.  
The appellant was notified of that decision but did not 
timely perfect his appeal; thus, that decision became final.  
38 U.S.C. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Since September 1990, the appellant has submitted written 
statements, he has provided testimony before the Board, and 
numerous medical records have been included in his claims 
folder.  In his statements and his testimony, the appellant 
has repeated his previous assertions that while in service, 
he was electrocuted which caused him to fall and hit his 
head.  Most importantly, when the AMC granted service 
connection for PTSD, it accepted and acknowledged in its 
discussion of the grant, that the electrocution incident 
occurred and that it was one of several stressful events that 
resulted in the development of PTSD.  Moreover, also 
contained in the claims folder is a VA neurological 
examination of April 2002 that suggested and indicated that 
the appellant had suffered from some type of concussion which 
more than likely produced a lesion on the brain which has 
resulted in a TBI and other residuals.  

The medical and testimonial evidence is new.  This 
information was not of record in September 1990.  This 
evidence suggests that the appellant experienced a TBI while 
he was in service and that he now suffers from the residuals 
of that incident.  It is so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
appellant has submitted evidence that is new and material, 
and the claim for service connection for TBI is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Accordingly, the Board will remand the claim for the purpose 
of obtaining additional information on this issue.  After 
that information has been obtained and the claim returned to 
the Board, the Board will, if necessary, prepare a decision 
addressing the merits of the appellant's claim. 

II.  Service Connection

The appellant has also claimed that he now suffers from a 
personality disorder and that such a condition is somehow 
related to or was caused by his military service or to a 
service-connected disability, such as PTSD.  

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

It is clear from the medical evidence that the appellant was 
not diagnosed with a personality disorder until many years 
after his discharge from service in 1974.  The evidence 
indicates that such a diagnosis was not given until 1991.  In 
general, personality disorders are considered congenital or 
developmental defects and, therefore, are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The Board notes, however, that the VA 
Office of General Counsel held that service connection may be 
granted for a congenital disorder on the basis of in-service 
aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
a claimants' military service, but that service connection 
for such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  
Nevertheless, as noted previously, a personality disorder was 
not diagnosed either prior to or during service.  There is no 
medical evidence of record that indicates that the appellant 
ever received any type of treatment for a personality 
disorder.  Moreover, there is no medical evidence suggesting 
that the appellant's previously undiagnosed personality 
disorder was somehow aggravated by the appellant's military 
service or any incident therein.  

Thus, service connection for a personality disorder is 
precluded under 38 C.F.R. § 3.303 (2009).  As such, 
regardless of the character or the quality of any evidence 
which the appellant could submit, a personality disorder may 
not be recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities.  A claim for service 
connection for such a disorder must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Winn, supra; Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) (2009) 
of congenital and development defects from the definition of 
disease or injury has been upheld.  Winn, 8 Vet. App. at 510.

The statutory provisions regarding reasonable doubt at not 
applicable to a determination on the basis of preclusion by 
law, and the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.  The claim for 
service connection for a personality disorder is denied.  

III.  Increased Evaluation

The third issue to be discussed in this Decision/Remand is 
whether the appellant's posttraumatic stress disorder (PTSD) 
should have been assigned a disability rating in excess of 30 
percent from the time period extending from August 28, 1991, 
to December 16, 2003.  The appellant has basically asserted 
that during this time period, his PTSD was so disabling that 
it prevented him from obtaining employment.  He has also 
indicated that during this time period, he suffered from 
recurrent nightmares, intrusive thoughts, and other symptoms 
that were not considered when evaluating his service-
connected disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the service member 
working or seeking work.  38 C.F.R. § 4.7 (2009) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issue before the 
Board, the appeal stems from the appellant's disagreement 
with an evaluation assigned in conjunction with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The appellant's PTSD is rated pursuant to the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 9411.  Between the time 
that the appellant filed for service connection for PTSD and 
the present, new rating criteria for psychiatric disorders, 
including PTSD, became effective.  See 61 Fed.Reg. 52,695 
(1996).  A review of the claims folder reveals that the 
appellant has been provided with both the old and new 
criteria used in evaluating PTSD increased ratings claims.  

The appellant is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997.

From August 28, 1991, to December 16, 2003, the appellant's 
PTSD was rated as 30 percent disabling.  After December 16, 
2003, the disability was assigned a 100 percent disability 
rating.  Under the old criteria for rating service connected 
psychoneurotic disorders, a 10 percent rating was assigned 
for psychoneurotic disorders with less than the criteria for 
the 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent rating was assigned when there was 
"definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

The next higher rating, a 70 percent disability rating, is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, is warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the service member was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2000).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 
38 C.F.R. Part 4, Diagnostic Code 9411 (2009).

Between 1989 to the end of 1993, the medical treatment 
records contain scant evidence concerning the appellant's 
PTSD symptoms and manifestations.  The majority of medical 
documents during this time period document the appellant's 
symptoms produced by his personality disorders and complaints 
involving the VA.  Nevertheless, a record from February 1994 
indicates the first diagnosis of PTSD and that there was 
vocational impairment.  However, the doctor did not attribute 
the appellant's inability to work due to his PTSD.  In March 
1997, the appellant was send by two doctors who concluded 
that the appellant had a Global Assessment Functioning (GAF) 
score of 65.  The doctors further wrote that the appellant 
was suffering from depression, anxiety, frustration, poor 
interpersonal relationships with others, sleeplessness, 
anger, and nightmares.  Four years later, the same two 
doctors examined the appellant and they repeated the findings 
of 1997, including the GAF score.  Nearly one year later, a 
doctor indicated that the appellant was suffering from both 
PTSD and a personality disorder, and that these conditions 
were inhibiting the appellant's ability to work.  Finally, in 
July 2003, a VA doctor repeated the diagnoses of PTSD and a 
personality disorder.  A GAF score of 65 was assigned for the 
PTSD.  Again, the appellant's ability for employment was 
thought to be curtailed as a result of his disabilities.  

Between May 1992 to December 2003, the appellant underwent 
four VA compensation and pension examinations.  The first 
examination produced a diagnosis of a paranoid disorder and 
no GAF score was provided.  The second examination was 
accomplished in January 2002.  A provisional diagnosis of 
PTSD was given along with a GAF score of 50.  A third exam 
was accomplished in April 2002.  A diagnosis of PTSD not 
given because the examiner indicated that the appellant did 
not meet the full diagnostic criteria needed for such a 
diagnosis.  It should be noted that a GAF score of 55 was 
provided along with another provisional diagnosis of PTSD.  
The examination report did not, however, indicate how the 
appellant's PTSD symptoms were affecting the appellant's 
functioning.

The final examination took place in December 1993.  It is the 
examination upon which the appellant's grant of service 
connection was based thereon.  A GAF score of 50 was assigned 
and it was written that, besides his paranoid, the symptoms 
experienced by the appellant were caused by his PTSD.  Based 
on this examination, eventually a 100 percent disability 
rating was assigned for the appellant's PTSD.  

It is noted that in March 2009, the Board asked for a medical 
opinion concerning the appellant's personality disorder and 
PTSD, and how they have affected one another over the years.  
Such an opinion was provided in June 2009 and has been 
included in the claims folder for review.  The examiner 
reviewed the appellant's multi-volume claims folder including 
the grant of benefits from the Social Security Administration 
(SSA).  The examiner stated were specifically that between 
1991 to 2004, it was the appellant's personality disorder 
that prevented him from working.  The doctor further found 
that the miniscule amount of medical documents from 1991 to 
2003 failed to adequately document or differentiate the 
symptoms produced by the appellant's PTSD.  It was pointed 
out that even the GAF scores assigned for the PTSD only 
indicated mild to moderate impairment of functioning.  

In evaluating the appellant's disability, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from a non-service 
connected condition, 38 C.F.R. § 3.102 (2009), which requires 
that reasonable doubt be resolved in the appellant's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the service member had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is medical evidence of record that the appellant's 
nonservice-connected disorder (a personality disorder), 
during the time in question, was his most significant 
disability and that the PTSD symptoms and manifestations 
accounted for only a very small portion of his dysfunction.  
VA examiners consistently concluded that the appellant's GAF 
score due to PTSD was approximately 65 and that symptoms of 
PTSD included depression, occasional nightmares, and some 
sleeplessness.  

A GAF score of 61 to 70 contemplates mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functions (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score is probative as it relates directly to the service 
member's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Upon reviewing the evidence of record, the Board finds that 
the appellant's symptoms during the time in question do not 
warrant a higher rating for PTSD.  It was not until the 
appellant was examined in December 2003 that a doctor truly 
assessed the degree of functional loss due to his service-
connected disorder.  While the appellant may have experienced 
some anxiety or depression along with other occasional 
symptoms, the manifestations produced by the PTSD were mild 
to moderate at best and do not warrant a rating in excess of 
30 percent under either the old or the new criteria at any 
time extending from August 28, 1991, to December 16, 2003.

The Board has considered the doctrine of reasonable doubt, 
but finds a preponderance of the evidence against the 
appellant's appellant's claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation from August 1991 to 
December 2003.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the appellant's psychiatric 
disorder with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the appellant's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant required frequent hospitalizations for his 
posttraumatic stress disorder.  Additionally, there was not 
shown to be evidence of marked interference with employment 
solely due to the disability.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for PTSD for the period extending from August 28, 
1991, to December 16, 2003, on appeal from an initial grant 
of service connection, is denied.  

2.  Entitlement to service connection for a personality 
disorder is denied.

3.  The claim for entitlement to service connection for 
traumatic brain injury, to include as a residual of an 
electrical shock and fall, is reopened; to this extent, the 
appeal is granted.  


REMAND

In regard to the appellant's claim of entitlement to a  TDIU, 
from August 28, 1991, to December 16, 2003, since the claim 
dependent upon the outcome of the appellant's claim of 
entitlement to service connection for TBI (and the various 
residuals thereof), the Board finds the issues inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to TDIU until the 
issue of entitlement to service connection for TBI is 
resolved.  Hence, that issue will be held in abeyance until a 
decision is made with respect to service connection.  

The appellant contends that he should be awarded VA 
compensation benefits for disabilities classified as a left 
hip disability, various conditions claimed as the residuals 
of radiation exposure, and the residuals of left femoral 
artery damage.  He maintains that all of these conditions 
either began in service or are the result of his 
electrocution.  With respect to these issues, the RO has not 
properly informed the appellant of what he must submit in 
order to reopen his claim.  Moreover, the RO has not told the 
appellant how he can prevail on his claim based on new and 
material evidence.  The Court, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that VA must generally inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented to 
reopen such claims, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial. 

The record indicates that a Kent-type of letter was sent to 
the appellant in April 2007.  In that letter, the RO 
indicated that the RO itself had issued final decisions on 
the merits of the appellant's claim.  However, a closer look 
of the claims folder indicates that all three issues were 
subject to Board decisions.  That is, the Board issued a 
decision on the merits of the appellant's claim involving 
radiation in September 2002.  The RO did not specifically 
discuss that decision, which subsumed all previous RO 
decisions, and as such, this issue must be returned so that 
an adequate notification letter may be provided.  With 
respect to the issue involving the left hip, the Board issued 
decisions on the merits of this claim in May 1983 and March 
1984.  Although the appellant has attempted to reopen the 
claim since that time, an actual decision on the merits of 
the claim has not been accomplished.  Thus, this issue must 
all be returned to that an adequate notification letter may 
be given the appellant.  

Finally, the issue involving the left femoral artery is 
inextricably intertwined with the left hip issue.  Because 
the issues are inextricably intertwined, the Board is unable 
to review the left femoral artery issue until the issue 
involving the left hip is resolved.  Hence, that issue (left 
femoral artery) will be held in abeyance until a decision is 
made on the left hip issue.  

With respect to the appellant's claim involving TBI and the 
residuals thereof, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  In this instance, there 
is a lack of medical evidence with respect to what specific 
disabilities may be the result of electrical shock which 
produced a lesion of the brain.  A VA doctor in 2002 
indicated that the appellant had suffered a traumatic brain 
injury as a result of the electrical shock but he was not 
specific as to what disabilities were the direct result of 
that condition.  Therefore, it is the conclusion of the Board 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the opinion as to the 
etiology of any disabilities diagnosed will be a fully 
informed one should be accomplished.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009) for 
the issues now on appeal including an 
explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior Board denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
RO/AMC should also send to the appellant 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2009) as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
additional medical treatment providers 
since January 2008 for the disorders 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If any records are 
unavailable, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  The RO/AMC should schedule the 
appellant for a VA examination, by an 
appropriate specialist, to determine 
whether the appellant now suffers from 
the residuals of a traumatic brain 
injury, and if so, what the specific 
residuals are.  The examination should be 
accomplished by a doctor who has not 
previously treated or examined the 
appellant, if possible.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
disability(ies).  Following an 
examination of the appellant and a review 
of his medical records and history, to 
include the VA examination of April 2002, 
the examiner is asked to express an 
opinion concerning whether the appellant 
now suffers from traumatic brain injury, 
and, if so, the symptoms and 
manifestations produced by the disorder.  
The examiner should comment also on the 
etiology of the claimed disorder.  The 
examiner is further asked to state 
whether the appellant suffers from any 
additional residual disabilities that may 
be attributed to TBI.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.  
The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  The 
examiner must specifically discuss the 
findings made by the VA doctor in April 
2002 concerning the appellant's purported 
TBI.  It is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's chosen 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


